Citation Nr: 1433108	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-33 051	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  He died in March 2009.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the appellant testified in support of her claim before a local Decision Review Officer (DRO).  She also more recently testified at a videoconference hearing in April 2014 before the undersigned Veterans Law Judge of the Board.  Transcripts of the hearings are of record.

Prior to his death, the Veteran had filed claims of entitlement to service connection for several disabilities.  These claims were denied in a January 2009 rating decision.  After he died in March 2009, his surviving spouse (this appellant) filed a notice of disagreement (NOD) in reference to her husband's claims and filed for dependency and indemnity compensation (DIC), so including for cause of death, on her own behalf.  Unfortunately, at this time she is ineligible to be substituted as the claimant concerning those other claims, unless the Veteran filed an NOD in response to the denial of those other claims prior to his death, which he apparently did not.  

However, the appellant-widow's initial claim, which included for accrued benefits, has not been adjudicated by the RO, even though she reiterated her request for this additional consideration in her July 2010 substantive appeal.  Since this matter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Consequently it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As for the cause-of-death claim that is at issue, it must be further developed before being decided on appeal, so the Board is remanding this claim to the AOJ.


REMAND

In trying to establish her entitlement to service connection for the cause of the Veteran's death, the appellant has asserted several theories.  And in support of her claim she submitted information pertaining to toxins at Griffiss Air Force Base (AFB) the led to the contamination of the water and soil at that facility.  The Veteran's service personnel records (SPRs) show he served at Griffiss AFB, and her contention is that the toxins were the cause of his terminal cancer.

Additional development of this claim resultantly is needed to determine whether there is an etiological relationship between the Veteran's fatal cancer and his potential exposure to toxins at Griffiss AFB.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, so including for cause of death, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Arrange for the Veteran's claims file to be reviewed by a physician, preferably an oncologist, for an opinion.

a) Following a comprehensive review of the claims file, the designated physician is requested to determine the likelihood (very likely, as likely as not, or unlikely) that the Veteran's terminal cancer was related to his military service from October 1966 to October 1970.

b) The Veteran served at Griffiss AFB, so in rendering this opinion the commenting physician must specifically consider the likelihood of the posited link ("nexus") between service there and alleged exposure to contaminated soil, water and other toxins and the eventual development of the ultimately fatal cancer.  Furthermore, the commenting physician must also discuss the likelihood of a nexus between the terminal cancer and the respiratory-related issues that were noted during the Veteran's service.  In particular, discuss evidence of a productive cough, bronchitis, and chest 
X-rays revealing a density in the 5th anterior interspace on the left lung and the possibility of an interval infiltrate in this lung.

c) It is most essential the commenting physician discuss the underlying rationale of the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Ensure the opinion is sufficiently responsive to this determinative issue of causation.  If not, return the file to the commenting physician for all necessary additional information.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the appellant-widow and her representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



